Citation Nr: 0406963	
Decision Date: 03/17/04    Archive Date: 03/30/04

DOCKET NO.  03-08 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased initial disability rating for 
service-connected diabetes mellitus, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Abraham, Law Clerk






INTRODUCTION

The veteran had active military service from July 1965 to 
July 1967.  The veteran served in the Republic of Vietnam 
from December 1965 to December 1966.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  The case has been sent to the Board for 
further consideration.  


FINDINGS OF FACT

1.  The veteran has received all required notice and 
assistance obtaining all relevant evidence necessary for the 
equitable disposition of his appeal.

2.  For his service-connected diabetes mellitus, the veteran 
uses insulin and is on a restricted diet.

3. There is no medical evidence that the veteran has 
restrictions on his activities due to his service-connected 
diabetes mellitus.  There is also no evidence of progressive 
weight loss, weakness, or episodes of ketoacidosis or 
hypoglycemic reaction requiring hospitalization within the 
relevant rating period.


CONCLUSION OF LAW

The criteria for a disability rating greater than 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.119, 
Diagnostic Code 7913 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist a claimant in obtaining evidence necessary to 
substantiate the claim and includes an enhanced duty to 
notify a claimant and his or her representative, if any, as 
to the information and evidence necessary to substantiate and 
complete a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002); 38 C.F.R. § 3.159(b) and (c) (2003).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case (SOC) and 
supplemental statements of the case (SSOC), adequately 
informed the veteran of the types of evidence needed to 
substantiate his claim.  The requirements of the VCAA were 
set forth in detail in the August 2002 statement of the case 
(SOC).  In this SOC, the RO cited to 38 C.F.R. § 3.159(b) and 
(c) and 38 C.F.R. § 3.159(e) regarding VA's responsibilities 
with respect to identifying and obtaining evidence in support 
of the claim, and the SOC included citation to 38 C.F.R. 
§ 3.159(c)(2)(i) and (ii) and 38 C.F.R. § 3.159(c)(3) 
(specifically, the last sentence - "The claimant must 
provide enough information to identify and locate the 
existing records including the custodian or agency holding 
the records; the approximate time frame covered by the 
records; and, in the case of medical treatment records, the 
condition for which treatment was provided."), regarding the 
veteran's responsibilities to identify and obtain evidence in 
support of his claim.  The SOC also explained that VA would 
make reasonable efforts to help him get evidence such as 
medical records, employment records, etc., but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Furthermore, it 
appears from the contentions and arguments presented by the 
veteran that he is fully aware of the relevant law and 
evidence germane to his claim at issue on appeal, and is 
aware, as well, of the responsibilities that both he and VA 
share with respect to the development of this claim.  
Therefore, the Board finds that VA's duty to notify has been 
satisfied with regard to the specific set of circumstances of 
this case.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. App. 370 (2002).

In Pelegrini, supra, the United States Court of Appeals for 
Veterans Claims discussed the statutory requirement in 
38 U.S.C.A. § 5103(a) that VCAA notice be sent to a claimant 
before the initial adjudication of his claim.  Only after the 
May 2002 rating decision granting service connection for 
diabetes was promulgated did the RO, via the August 2002 SOC, 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial RO decision on this claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  
While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.   

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable RO determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, No. 01-944, slip 
op. at 13.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-RO decision 
notice was not prejudicial to the appellant.  Id.  ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.")

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the RO provide a 
pre-initial adjudication notice.  The only way the RO could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect this appeal to the Board.  In other 
words, strictly following Pelegrini would require that the 
entire rating process be reinitiated from the very beginning.  
The prior actions of the veteran would be nullified by a 
strict reading of Pelegrini, and essentially place the 
appellant at the end of the line of cases waiting to be 
adjudicated.  This would be an absurd result, and as such it 
is not a reasonable construction of section 5103(a).  There 
is no statutory authority that renders the initial 
adjudication of the veteran's claims null and void because of 
lack of strict VCAA compliance, and there is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.   

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")   

The veteran was not prejudiced because he does not, as the 
Court noted in Pelegrini, have to "overcome an adverse 
determination."  There is no final adverse determination of 
his claim.  The Board does a de novo review of the evidence 
and is not bound by the RO's prior conclusions in this 
matter.  As provided by 38 U.S.C. § 7104(a), all questions in 
a matter which under 38 U.S.C. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide adequate adjudication 
notice constitutes harmless error, especially since an RO 
determination that is "affirmed" by the Board is subsumed 
by the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, the Board finds 
that any defect with respect to the timing or writing of the 
VCAA notice requirement was harmless error.  While the notice 
provided to the veteran was not written with absolute 
specificity prior to the first adjudication of the claim, 
complete notice was provided by the subsequent SOC and SSOC 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of these notices fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant was given ample time to 
respond and was provided every opportunity to submit 
evidence.  After the VCAA notice was provided, the matter was 
reviewed and reconsidered in a subsequent 2003 SSOC.  

Hence, not withstanding Pelegrini, to allow the appeal to 
continue would not be prejudicial error to the claimant.  
Under these circumstances, the record appears fully developed 
and "it is difficult to discern what additional guidance VA 
could have provided to the veteran regarding what further 
evidence he should submit to substantiate his claim." Conway 
v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004).  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985); see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  

The Pelegrini decision also held, in part, that a VCAA notice 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  In this case, 
although a VCAA notice letter was not provided to the 
appellant containing the "fourth element," the Board finds 
that the appellant was otherwise fully notified of the need 
to give to VA any evidence pertaining to his claim.  The SOC 
did contain citation to 38 C.F.R. § 3.159(b)(1), and several 
other letters sent on other claims did tell him to send VA 
relevant evidence.  In this case, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error. 

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the veteran.  The veteran's service medical records, as well 
as his VA and private treatment records, have been obtained.  
There is no basis for speculating that additional unattained 
evidence exists that would be relevant to the claim being 
decided herein. 

With a claim for a higher rating, the duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(2003).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

The veteran was provided his most recent VA examination, 
specifically on his diabetes, in 2001.  There is no objective 
evidence indicating that there has been a material change in 
the severity of the veteran's diabetes disorder since he was 
last examined.  The veteran has not reported receiving any 
treatment (other than at VA, which records were obtained), 
and there are no records suggesting an increase in disability 
has occurred as compared to the 2001 VA examination findings.  
The Board concludes there is sufficient evidence to rate the 
service-connected condition fairly.  See also VAOPGCPREC 11-
95 (the duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted).

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist him in accordance with the 
VCAA would serve no useful purpose.  VA has satisfied its 
duties to inform and assist the veteran at every stage of 
this case.  

B.	Increased Rating Claim

This appeal is from the initial rating assigned to disability 
upon awarding service connection.  Accordingly, the entire 
body of evidence is for equal consideration.  Consistent with 
the facts found, the ratings may be higher or lower for 
segments of the time under review on appeal, i.e., the 
ratings may be "staged."  Fenderson v. West, 12 Vet. App. 
119 (1999).  

The veteran's diabetes mellitus is currently evaluated as 20 
percent disabling under Diagnostic Code 7913.  See 38 C.F.R. 
§ 4.119 (2003).  This rating reflects a condition that 
requires insulin and restricted diet, or; requires an oral 
hypoglycemic agent and a restricted diet.  Diagnostic Code 
7913 provides for a 40 percent evaluation when diabetes 
mellitus requires insulin, restricted diet, and regulation of 
activities.  A 60 percent rating is assigned when the 
disability requires insulin, restricted diet, and regulation 
of activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A maximum 100 percent rating is in order when 
diabetes mellitus requires more than one daily injection of 
insulin, restricted diet, and regulation of activities 
(avoidance of strenuous occupational and recreational 
activities) with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  Note 1 to 
Diagnostic Code 7913 states that compensable complications of 
diabetes are to be separately unless they are part of the 
criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.

In this case, the veteran reports insulin use, restricted 
diet, and regulation of activities.  The medical evidence 
does show that he uses insulin and must restrict his diet.  
However, there is no evidence that a medical professional has 
prescribed a restriction of activities.  Any restriction of 
this kind has been self-imposed by the veteran and is not out 
of medical necessity.  A June 2001 VA treatment note 
indicates that the veteran's insulin requirements were being 
lowered due, in part, to increased physical activity.  
Although it appears the insulin dosage was later again 
increased, there is no indication that physical activity 
became otherwise restricted.  VA physical therapy records 
dated in 2002 (for therapy regarding back pain) indicate that 
the veteran had been walking up to seven miles before the 
exacerbation of his back pain, using a treadmill, and that 
his hobbies included hunting.  The goals were that he be able 
to walk 1-3 miles within 4-6 weeks as a result of physical 
therapy.  There is no indication he was unable to reach that 
goal.  Subsequently, the December 2002 VA exam specified that 
the veteran had no functional needs at the time, particularly 
involving walking, dressing, etc.  Therefore, not only are 
there no notations in the medical evidence that the severity 
of the veteran's diabetic condition results in restriction of 
his physical activities, but there is concrete evidence that 
he remains capable of physical activity and does engage in 
such (with, perhaps, limitations due to back pain, which is 
not for proper consideration in rating his diabetes). 

Considering the evidence in light of the rating criteria, the 
Board cannot conclude that the overall disability picture 
from diabetes mellitus more closely approximates the criteria 
for a 40 percent rating under Diagnostic Code 7913.  38 
C.F.R. § 4.7.  Accordingly, the Board finds that the 
preponderance of the evidence is against a disability rating 
greater than 20 percent for diabetes mellitus. 38 C.F.R. § 
4.3. 


ORDER

A disability rating greater than 20 percent for diabetes 
mellitus is denied.



	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals





